DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 10877271 (herein after referred to as ‘271).
Regarding claim 1, ‘271 discloses a display apparatus comprising: 

a light guide that guides the image light (col. 10 lines 23-24), 
wherein the light guide includes a first surface, a first mirror, and a second mirror (col. 10 lines 25-30), 
the image forming device (col. 10 line 22) causes the image light to enter an inside of the light guide from the first surface (col. 10 lines 25-27), 
the first mirror (i) causes a part of the image light guided inside the light guide to be reflected, and (ii) causes another part of the image light to be transmitted (col. 10 lines 28-33), 
the second mirror (i) causes a part of the image light guided inside the light guide to be reflected, and (ii) causes another part of the image light to be transmitted  (col. 10 lines 28-33), 
the first mirror is disposed to be inclined with respect to the first surface (col. 10 lines 39-40), 
the second mirror is disposed to be inclined with respect to the first surface (col. 10 lines 39-40), 
in a plan view of the display apparatus, the first surface is disposed to be inclined with respect to a virtual plane perpendicular to a visual axis (col. 10 lines 34-38), and 
when (i) an inclination angle of the first surface with respect to the virtual plane is defined as a light guide angle col. 10 lines41-44, (ii) an inclination angle of each of the first mirror and the second mirror with respect to the first surface is defined as a mirror angle (col. 10 lines 43-45),  (iii) an angle between a light beam incident on an eye of an observer and the visual axis is defined as a light beam angle  (col. 10 lines 45-48) the light beam being a light beam that forms an angle of view among the image th (col. 10 lines 48-51), and (v) a refractive index of the light guide is n (col. 10 lines 51-52), the angle  of each of the first mirror and the second mirror is set so as to satisfy Expressions (1), (2), and (3) described below (col. 10 lines 52-54): 
		col. 10 line 56

		x [sin-1 (1/n) + sin-1 (sin (sin ( + ) / n)]  …(2) (col. 10 line 58)

		x [th + sin-1 (sin () / n))]  …(3) (col. 10 line 60)

in the plan view, the light guide angle  at which the first surface is inclined with respect to the virtual plane is larger than 0 degrees (Although the claim language at issue is not identical, it is not patentably distinct from the claimed language of “4 degrees” because it is taught by the limitation “greater than 0 degrees”).

Regarding claim 2, ‘271 discloses wherein expressions (4) and (5) below are satisfied: 10 degrees < the light beam angle  < 15 degrees ...(4), and 1.4 < the refractive index n < 1.8 …(5) (col. 10 lines 64-67). 

Regarding claim 3, ‘271 discloses wherein the light guide angle a is equal to or larger than 4 degrees (col. 10 lines 61-63). 

Claims 4-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10877271 in view of Amitai (US PG Pub. 20030165017). 
Regarding claim 4, ‘271 discloses a display apparatus comprising a light guide an incident surface (total reflection surface (col. 10 lines 34-35)).
‘271 does not explicitly disclose wherein the light guide includes a second surface, the second surface is opposite the first surface in the plan view, and the light guide guides the image light by the first surface and the second surface.
Amitai discloses wherein the light guide includes a second surface (substrate surface 26 of fig. 2), the second surface (26) is opposite the first surface (side opposite the substrate surface 26) in the plan view, and the light guide guides the image light (image light 18 from a light source (para. 0064)) by the first surface and the second surface (illustrated in fig. 2).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the application to modify the light guide of ‘271 with the second surface taught by Amitai in order to allow the light to travel efficiently within the light guide.

Regarding claim 5, ‘271 discloses a display apparatus comprising a light guide an incident surface (total reflection surface (col. 10 lines 34-35)).
‘271 does not explicitly disclose wherein the light guide includes an incident portion including a part of the first surface, and the image forming device causes the image light to enter the inside of the light guide from a part of the first surface included in the incident portion.
Amitai discloses wherein the light guide includes an incident portion including a part of the first surface, and the image forming device causes the image light to enter the inside of the light guide from a part of the first surface included in the incident portion (para. 0064; The first reflecting surface 16 is illuminated by a collimated display 
It would have been obvious to one of ordinary skill in the art prior to the filing date of the application to modify the light guide of ‘271 with the incident portion of Amitai in order to efficiently guide the image light within the light guide.

Regarding claim 6, ‘271 discloses wherein the incident portion includes a mirror, the mirror of the incident portion is disposed to be inclined with respect to each of the first surface and the virtual plane, an inclination angle of the mirror of the incident portion with respect to the first surface is defined as an angle w, an inclination angle of the mirror of the incident portion with respect to the virtual plane is defined as an angle A, and the inclination angle A of the mirror of the incident portion is set so as to satisfy an Expression A = (col. 11 lines 1-13).

Allowable Subject Matter
The claims at issue would be allowable if the Double Patenting Rejections are overcome.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANELL L OWENS whose telephone number is (571)270-5365.  The examiner can normally be reached on 9:00am-5:00pm M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANELL L OWENS/           Examiner, Art Unit 2882                                                                                                                                                                                             	7 September 2021

/MICHELLE M IACOLETTI/           Primary Examiner, Art Unit 2882